      Case 2:20-cv-00416-SMJ     ECF No. 35   filed 07/21/21   PageID.139 Page 1 of 2




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

2
                                                                     Jul 21, 2021
3                       UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK

                       EASTERN DISTRICT OF WASHINGTON
4
     ALBERT L. EVERETTE, JR., an               No. 2:20-cv-00416-SMJ
5    individual,

6                             Plaintiff,       ORDER DISMISSING CASE

7                v.

8    WASTE MANAGEMENT OF
     WASHINGTON, INC., a Foreign Profit
9    Corporation d/b/a/ WASTE
     MANAGEMENT OF SPOKANE,
10   INC.,

11                            Defendant.

12

13         On July 21, 2021, the parties filed a stipulated dismissal, ECF No. 34.

14   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

15   IT IS HEREBY ORDERED:

16         1.    The parties’ Stipulation of Dismissal, ECF No. 34, is GRANTED.

17         2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

18               bear their own costs and attorney fees.

19         3.    All pending motions are DENIED AS MOOT.

20         4.    All hearings and other deadlines are STRICKEN.




     ORDER DISMISSING CASE – 1
       Case 2:20-cv-00416-SMJ     ECF No. 35   filed 07/21/21   PageID.140 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 21st day of July 2021.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
